UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Trevor Warren,

Petitioner,
19-CV-6075 (AJN)
-against-
ORDER
United States,

 

Respondent.

 

ALISON J. NATHAN, District Judge:

Now before the Court is the Government’s motion to transfer this case to the Eastern
District of New York. Dkt. No. 10. For the following reasons, the motion is GRANTED.

On June 27, 2019, Trevor Warren filed this habeas petition pursuant to 28 U.S.C. § 2255.
The Court subsequently order the Government to respond. Dkt. No. 6. Because Petitioner was
and currently is in immigration detention, the Court noted that it was construing the petition as
being filed at least in part pursuant to 28 U.S.C. § 2241 but would give Petitioner an opportunity
to withdraw the mislabeled submission at a later date. Jd On October 7, 2019, the Government
filed its motion to transfer this case to the Eastern District of New York. The Court gave
Petitioner until November 7, 2019 to file opposition briefing if he opposed the Government’s
motion. Dkt. No. 13. Because it did not received opposition briefing from Petitioner by that
date, the Court extended Petitioner’s deadline to oppose to December 13, 2019. Dkt. No. 14. As
of the date of this Order, the Court is not in receipt of any opposition briefing from Petitioner.

The Government argues that the habeas petition should be interpreted as challenging
Petitioner’s convictions out of King County Criminal Court. Although it takes issue with other

aspects of the petition, the Government reasons that this case should first be transferred because,

1

JAN 13 2020

f

i

ft
Siicatnaa i

= be ae oor

9

 
pursuant to Local Civil Rule 83.3, “applications for a writ of habeas corpus made by persons
under the judgment and sentence of a court of the State of New York shall be filed, heard and
determined in the District Court for the district within which they were convicted and
sentenced.” The Court agrees with the Government’s interpretation of the petition. In light of
Petitioner’s failure to oppose the motion and Local Civil Rule 83.3, the Court finds that transfer
to the Eastern District is warranted.

The Government’s motion to transfer is GRANTED. The Clerk of the Court is
respectfully directed to transfer this case to the Eastern District of New York. Furthermore, the
Court waives the seven-day waiting period contained in Local Civil Rule 83.1.

Chambers will mail a copy of this Order to Petitioner and note its mailing on the docket.

This resolves Dkt. No. 10.

SO ORDERED.
Dated: January Ie , 2020
New York, New York “ \

 

LZ LISON J. NATHAN
United States District Judge

 

 
